Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qiong Zhao on January 26, 2022.

The application has been amended as follows: 
Claim 1.  A biochemical analysis system comprising at least one inlet channel having a non-fouling, slippery liquid infused porous surface to autonomously transport a fluid droplet sample to a chamber by a geometry of the at least one inlet channel driven by Laplace pressure and surface tension, wherein autonomously is defined as without any external power source including pipettes, pumps, and magnetic and electric forces; wherein the at least one inlet channel includes a first end, which is open and exposed, and a second end connected to the chamber for mixing and reaction of the fluid sample, and the at least one inlet channel tapers from one of the first and second ends to the other of the first and second ends at includes a converging or diverging angle, wherein the non-fouling, slippery surface has a contact angle hysteresis of less than or equal to 5 degrees.
liquid infused porous surface includes a smooth chemical binding layer directly on a solid substrate and a layer of lubricant overcoat on the chemical bonding layer.
Claim 12.  The biochemical analysis system of claim 1, wherein the non-fouling, slippery liquid infused porous surface includes a single level of roughness on the substrate, a conformal chemical binding layer, and a layer of lubricant overcoat.
Claim 13.  The biochemical analysis system of claim 1, wherein the non-fouling, slippery liquid infused porous surface includes a dual level of roughness on the substrate, a conformal chemical binding layer, and a layer of lubricant overcoat.
Claim 16.  A biochemical analysis system comprising multiple inlet channels each having a non-fouling, slippery liquid infused porous surface to autonomously transport a fluid droplet sample to one or more chambers by a geometry of each of the multiple inlet channels driven by Laplace pressure and surface tension, wherein autonomously is defined as without any external power source including pipettes, pumps, and magnetic and electric forces; wherein each of the multiple inlet channels includes a first end, which is open and exposed, and a second end connected to the one or more chambers for mixing and reaction of the fluid sample, and each of the multiple inlet channels tapers from one of the first and second ends to the other of the first and second ends at includes a converging or diverging angle, wherein the non-fouling, slippery liquid infused porous surface has a contact angle hysteresis of less than or equal to 5 degrees.
Claim 20 is canceled.
Reasons for Allowance
Claims 1-4, 6-9, 11-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a biochemical analysis system comprising at least one inlet channel having a non-fouling slippery liquid infused porous surface to transport a fluid droplet sample to a chamber by a geometry of the channel driven by Laplace pressure and surface tension wherein the channel tapers from a first end to a second end, and the non-fouling slippery surface has a contact angle hysteresis of less than or equal to 5 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798